DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on 2 JUL 2021. 
Amendments to claims 2, 9, 16 have been entered. 	Claims 2-21 are pending and examined. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Priority to Provisional application 61/110387, as filed on 10/31/2008, and the related intervening applications, is granted. 

Allowable Subject Matter
Claims 2-21. 
The following is an Examiner’s statement on the reason(s) for allowance. 
With regard to the rejection of claims 2-21 being unpatantable over claims 1-8 of Patent No. 10664874 on the grounds of non-statutory double patenting, Applicant’s Terminal Disclaimer as filed on 2 JUL 2021 has resolved the issue and as such the rejection is withdrawn. 
With regard to the rejection of claims 2-21 as being objected to for a presumably typographical error, Applicant’s amendments have resolved the error and the objection is withdrawn. 
Examiner’s statement regarding the prior art rejection, as included in the previous action,  is reproduced here for Applicant’s convenience. 
The closest prior art of record is believed to be: 
O’Kelly (US 2007/0179856), Li (US 20090299831), and Glasspool (20090012877). 
In particular, O’Kelley teaches storing historical data for bidding histories, and using that bid information to essentially pre-qualify bidders in a given category for a plurality of impressions and allow for call backs. O’Kelley teaches that business entities/bidders who are unwilling or otherwise unable are excluded based on a minimum 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622